Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                  No. 04-12-00634-CV

                               $1,858.04 U.S. CURRENCY,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 216th Judicial District Court, Gillespie County, Texas
                                 Trial Court No. 12844
                     Honorable N. Keith Williams, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      SIGNED April 17, 2013.


                                             _________________________________
                                             Sandee Bryan Marion, Justice